Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 09, 2016

The Court of Appeals hereby passes the following order:

A16I0125. JANNA VERNON THOMPSON v. THE STATE.

      Janna Vernon Thompson has been indicted for two counts of murder in the
second degree, OCGA § 16-5-1, and two counts of cruelty to children in the second
degree, OCGA § 16-5-70. Thompson filed an application for interlocutory appeal in
this court, seeking review of the trial court’s order denying her general demurrer. In
State v. Thornton, 253 Ga. 524, 524 (322 SE2d 711) (1984), the Supreme Court
directed that we transfer “all cases in which either a sentence of death or of life
imprisonment has been imposed upon conviction of murder, and all pre-conviction
appeals in murder cases.” This instruction was upheld in State v. Murray, 286 Ga.
258, 259 (687 SE2d 790) (2009) (if the murder count of the indictment remains
pending below, jurisdiction of the appeal lies in the Supreme Court). Accordingly,
this application is hereby TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            02/09/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.